Supreme Court

                                                              No. 2011-324-Appeal.
                                                              (PC 10-2528)

Mortgage Electronic Registration Systems,   :
               Inc. et al.

                   v.                       :

         Verissimo DePina et al.            :




           NOTICE: This opinion is subject to formal revision before
           publication in the Rhode Island Reporter. Readers are requested to
           notify the Opinion Analyst, Supreme Court of Rhode Island, 250
           Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
           3258 of any typographical or other formal errors in order that
           corrections may be made before the opinion is published.
                                                                     Supreme Court

                                                                     No. 2011-324-Appeal.
                                                                     (PC 10-2528)

    Mortgage Electronic Registration Systems,     :
                   Inc. et al.

                       v.                         :

             Verissimo DePina et al.              :

              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

        Chief Justice Suttell, for the Court. The defendant, Amy Realty, 1 appeals from the

Superior Court’s grant of partial summary judgment in favor of the plaintiffs, Mortgage

Electronic Registration Systems, Inc. (MERS), Citigroup Global Markets Realty, and Regions

Bank d/b/a Regions Mortgage (collectively, plaintiffs). On appeal, the defendant argues that the

Superior Court erred in vacating a final decree foreclosing the plaintiffs’ rights of redemption in

a Central Falls property that had been sold to the defendant at a tax auction and in declaring a

deed conveying that property to be null and void. The defendant contends, rather, that the

Superior Court misconstrued G.L. 1956 § 44-9-24 2 and that, under §§ 44-9-30 and 44-9-31 the

plaintiffs are barred from redeeming the property and from raising defects in the tax sale and



1
  Although several defendants were named below, only Amy Realty has appealed the Superior
Court’s judgment.
2
  General Laws 1956 § 44-9-24 provides that a party with an interest in a property sold at a tax
sale may institute a separate action seeking to vacate a final decree of foreclosure within one year
of its issuance, but only
                “for inadequacy of notice of the petition amounting to a denial of
                due process or for the invalidity of the tax sale because the taxes
                for which the property was sold had been paid or were not due and
                owing because the property was exempt from the payment of such
                taxes.”
                                                -1-
foreclosure proceedings. For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court.

                                                 I

                                  Facts and Procedural History

       In January 2008, the Pawtucket Water Supply Board (PWSB) mailed a notice to

Verissimo DePina informing him that the water bill on his property located at 18 Perry Street in

Central Falls was past due, and that the PWSB would move forward with a water lien sale unless

payment was received or an alternative arrangement was negotiated. 3 In April 2008 (apparently

having received no response to the first notice), the PWSB sent DePina a second notice of the

sale informing him that his property at 18 Perry Street would be advertised for a tax sale on May

6, 2008 and that it would be sold at public auction on May 29, 2008. 4 Both notices listed the

property to be sold as 18 Perry Street, Assessor’s Plat No. 5, lot No. 486 (Lot 486), even though

DePina’s property was in fact Assessor’s Plat No. 5, lot No. 456 (Lot 456). The PWSB also

publicly advertised the sale of Lot 486 pursuant to § 44-9-9.

       At the time these notices were sent, MERS (as nominee for lenders Citigroup Global

Markets Realty and Regions Bank) held first and second mortgages on the property, which were

appropriately recorded in the land evidence records. It is undisputed that, notwithstanding the

requirement of § 44-9-11(a) that mortgagees of record receive notice at least twenty days in

3
  There is some dispute as to the correct street address of DePina’s property. The PWSB’s
records refer to the property as “18 Perry Street,” but at least one mortgage document lists the
property as “20 Perry Street.” However, given the other, more significant deficiencies in the way
that the property was listed on the operative documents, we need not pass on whether this
discrepancy has any impact on the tax sale and subsequent foreclosure.
4
  Section 44-9-10(a) requires that notice of a tax sale be sent both “to the street address of the
real estate liable for payment of taxes, and, if different, to the taxpayer’s address listed with the
tax assessor’s office of the city or town where the real estate is located.” DePina’s mailing
address on file with the PWSB was in Dorchester, Massachusetts, but it appears that only the
first of the two notices was sent to his Dorchester address.
                                                -2-
advance of a tax sale, plaintiffs did not receive any notice. In addition to DePina, however,

Raquel Valdez (the record owner of Lot 486) and the mortgagees of record of Lot 486 received

notice of the sale.

        On May 29, 2008, the PWSB auctioned the lot advertised in the newspaper as “Plat 5,

Lot 486, taxed to Verissimo DePina,” for $2,027.81. Subsequently, the PWSB issued a deed

purportedly conveying “all of the right, title and interest of the said Raquel Valdez, Bank of

America, N.A., and Verissimo Depina * * * in and to that certain tract or parcel of land * * *

designated as Plat 5, Lot 486” to Amy Realty. The parties do not dispute that the tax deed was

recorded within sixty days of the sale, as is required by § 44-9-12(a). When Lot 486 was not

redeemed within one year, Amy Realty initiated foreclosure proceedings pursuant to § 44-9-

25(a). However, after obtaining a title report and sending notice of the foreclosure petition to

various parties, Amy Realty received a telephone call from Valdez, the record owner of Lot 486,

who asserted that her water bill with the PWSB was current. Upon consulting with the PWSB,

Amy Realty became aware that the property that the PWSB had intended to auction (Lot 456)

had been mistakenly listed as “Lot 486” on the tax sale notices and deed. To correct this

incongruity, Amy Realty sought and obtained a “corrective” deed from the PWSB purportedly

conveying “all of the right, title and interest of the said Raquel Valdez, Bank of America, N.A.,

and Verissimo Depina * * * in and to that certain tract or parcel of land * * * designated as Plat

5, Lot 456,” and that deed was recorded in September 2009. Additionally, Amy Realty prepared

a redemption deed for Valdez, reconveying Lot 486 to her so that there would be no cloud on her

title. It is undisputed that neither Raquel Valdez nor Bank of America ever held an interest in

Lot 456.




                                              -3-
        Amy Realty’s representative gave deposition testimony that, at the time of the tax sale, he

was under the impression that he had bid on and purchased Lot 486, not Lot 456, and that until

Valdez contacted him, he was not aware of the discrepancy as to the lot numbers. Additionally,

he acknowledged that, aside from DePina, the parties with actual interests in Lot 456 (namely,

plaintiffs) did not receive notice of the sale.

        Thereafter, Amy Realty filed an amended petition to foreclose, this time on Lot 456, and

sent notice to each of the parties with an interest in Lot 456, including plaintiffs. 5 However,

plaintiffs did not respond; and, in December 2009, a final decree was entered foreclosing

plaintiffs’ rights of redemption in Lot 456.

        In April 2010, plaintiffs filed a complaint seeking injunctive and declaratory relief under

§ 44-9-24.    Specifically, plaintiffs urged the Superior Court to vacate the final decree of

foreclosure, alleging that the corrective deed changing the lot number from 486 to 456 was

invalid and that this infirmity rendered the foreclosure decree void. 6 Amy Realty answered the

complaint, and the parties proceeded with discovery. 7      In March 2011, plaintiffs moved for

summary judgment on their injunctive and declaratory relief count. Amy Realty objected. After

hearing arguments from the parties on April 26, 2011, the Superior Court granted summary

judgment for plaintiffs, concluding that because the corrective deed was filed more than a year

after the tax sale, it did not comply with § 44-9-12, which requires that a tax-sale deed be filed

within sixty days of the sale. Additionally, the hearing justice observed that Lot 486 (rather than

5
  The plaintiffs acknowledge that they received this notice of Amy Realty’s amended petition to
foreclose on Lot 456.
6
  The plaintiffs later amended their complaint to plead tortious interference with contractual
relations and deprivation of federal civil rights. However, the Superior Court’s judgment did not
resolve these later-added counts, and they are not at issue in this appeal.
7
  The plaintiffs named other defendants in this action in addition to Amy Realty. However,
because only Amy Realty is party to this appeal, we confine our recitation of the case’s
procedural history to only that portion pertaining to Amy Realty.
                                                  -4-
Lot 456) was sold at the tax sale even though the only outstanding water bill in the case was on

Lot 456, and thus he held that § 44-9-24 permitted the Superior Court to vacate the final

foreclosure decree. Finally, at a hearing on June 7, 2011, the hearing justice clarified that, in

addition to the reasons he noted at the April 26 hearing, he also believed that there was a “due

process issue” with the way the tax sale and foreclosure had proceeded. Amy Realty timely

appealed.

                                                II

                                      Standard of Review

       “The grant of a motion for summary judgment is reviewed by this Court de novo,

‘employing the same standards and rules used by the hearing justice.’” Great American E & S

Insurance Co. v. End Zone Pub & Grill of Narragansett, Inc., 45 A.3d 571, 574 (R.I. 2012)

(quoting Generation Realty, LLC v. Catanzaro, 21 A.3d 253, 258 (R.I. 2011)). Thus, we will

affirm a grant of summary judgment if, in “reviewing the admissible evidence in the light most

favorable to the nonmoving party, we conclude that no genuine issue of material fact exists and

that the moving party is entitled to judgment as a matter of law.” Id. (quoting Generation Realty,

LLC, 21 A.3d at 258).

       This Court also reviews questions of statutory construction de novo. Mendes v. Factor, 41

A.3d 994, 1002 (R.I. 2012). “As a general matter, the authority for the sale of real estate for

delinquent taxes ‘must be found in the statutes and such statutes will not be enlarged by judicial

construction but will be strictly construed in favor of the owner.’” 140 Reservoir Avenue

Associates v. Sepe Investments, LLC, 941 A.2d 805, 810 (R.I. 2007) (quoting First Bank &

Trust Co. v. City of Providence, 827 A.2d 606, 610 (R.I. 2003)).




                                              -5-
                                                III

                                           Discussion

        Amy Realty argues that the Superior Court erred in vacating the foreclosure decree

because, once the foreclosure decree was entered, plaintiffs were “forever barred” from seeking

redemption or challenging the validity of the proceeding under the provisions of §§ 44-9-30 and

44-9-31. Additionally, Amy Realty posits that § 44-9-24 does not apply in this case because

minimum due-process requirements were met when plaintiffs received notice of the foreclosure

proceeding, the “single digit” error in the tax sale notices listing the incorrect lot number was

neither substantial nor misleading, and a water bill was actually due and owing for Lot 456 (the

property for which Amy Realty obtained a corrective deed and upon which it ultimately

foreclosed). Finally, Amy Realty suggests that, because DePina owned only one property in

Central Falls and the tax sale notices listed DePina as record owner of the property to be sold, it

should have been obvious to plaintiffs, had they conducted due diligence, that the property

referenced in the tax sale advertisement and notices was actually Lot 456, notwithstanding the

fact that the notices (which plaintiffs never received) described the property as Lot 486. The

plaintiffs respond that the hearing justice correctly applied § 44-9-24’s “safety valve” both in

concluding that taxes were not owed on Lot 486 (the property actually sold at the tax auction)

and that their due-process rights were violated here because they did not receive proper notice of

the tax sale.

        The procedure for tax sales, redemptions, and foreclosures in Rhode Island is set forth in

a series of statutory provisions. See chapter 9 of title 44. We have noted that, “[b]ecause tax

sales ‘are or may be * * * penal in effect,’ * * * ‘[l]egislatures and courts have acted to

ameliorate the severity of tax forfeitures’ in light of the ‘inequity of the owner’s inordinate


                                               -6-
loss.’” ABAR Associates, a RIGP v. Luna, 870 A.2d 990, 994 (R.I. 2005) (quoting Albertson v.

Leca, 447 A.2d 383, 388 (R.I. 1982)). Thus, we have observed that Rhode Island’s statutory

scheme “strikes a fair balance between the interests of the government and private property

rights—the state may move quickly to obtain by sale the taxes due, but the owner has ample

opportunity to redeem his real estate.” Id. (quoting Albertson, 447 A.2d at 388). We also

recognize that a concurrent goal of the tax sale statute is to “afford a measure of stability to tax

titles.” Id. (quoting Picerne v. Sylvestre, 122 R.I. 85, 89, 404 A.2d 476, 478 (1979)).

       To resolve the issues raised in this appeal we must examine several intertwined

provisions of Rhode Island’s tax sale statutes. First, § 44-9-11(a) requires that any mortgagee

whose interest is recorded ninety days before the date of the tax sale receive notice of the tax sale

by registered mail at least twenty days in advance of the sale. Additionally, § 44-9-11(c)

provides that, once a petition for a final decree of foreclosure has been filed, a mortgagee entitled

to notice of the tax sale “must raise the notice defense * * * or be estopped from alleging lack of

notice in any action to vacate a final decree * * *.”

       Section 44-9-12(a) provides that, following a tax sale, the tax sale deed must be recorded

within sixty days, or it is invalid. During the one-year period following a tax sale, a person with

an interest in the property (including a mortgagee) may redeem the property by tendering to the

purchaser the purchase price as well as fees, taxes, and other penalties. See §§ 44-9-21 and 44-

9-25(a). After one year has passed without redemption, § 44-9-25(a) permits the purchaser to

file a petition in the Superior Court seeking to foreclose all rights of redemption. Prior to

foreclosure, the purchaser must send notice of the foreclosure petition to all parties with an

interest in the property, including the mortgagees of record, and any interested party may seek to




                                                -7-
redeem the property by filing an answer and an offer to redeem on or before the return day. 8 See

§§ 44-9-27(a) and 44-9-29. If there is no redemption within that timeframe, “a decree shall be

entered which shall forever bar all rights of redemption.” Section 44-9-30.

       A final foreclosure decree carries with it significant consequences for any party who had

an interest in the property prior to the tax sale: § 44-9-24 provides that “title conveyed by a tax

collector’s deed shall be absolute after foreclosure of the right of redemption,” and it permits an

interested party to challenge the foreclosure within one year of the decree, but only on the

grounds that there was

               “inadequacy of notice of the petition amounting to a denial of due
               process or for the invalidity of the tax sale because the taxes for
               which the property was sold had been paid or were not due and
               owing because the property was exempt from the payment of such
               taxes.” Id.

Moreover, § 44-9-31 makes clear that

                       “If a person claiming an interest desires to raise any
               question concerning the validity of a tax title, the person shall do
               so by answer filed in the proceeding on or before the return day, or
               within that further time as may on motion be allowed by the court
               or else be forever barred from contesting or raising the question in
               any other proceeding.”

Finally, § 44-9-35 provides that “[n]o tax title shall be held to be invalid by reason of any error

or irregularity which is neither substantial nor misleading * * *.”

       This Court has recognized the finality that Rhode Island’s tax foreclosure procedure

provides to purchasers, and we have consistently upheld the strict bar to tax sale challenges

erected by §§ 44-9-30 and 44-9-31 when notice of the foreclosure petition was proper. We have

repeatedly held that “upon notice of a petition for foreclosure of the right of redemption, the



8
 Section 44-9-28 requires that the return day be at least twenty days after the “actual issuance of
notice” to interested parties.
                                                -8-
failure by one who owns an interest in real estate to file an answer or specifications on or before

the return day forever bars that party from later contesting the validity of the tax title,” because

“once a ‘foreclosure [of redemption] decree has been entered, the title conveyed by the tax

collector’s deed becomes absolute.’” Kildeer Realty v. Brewster Realty Corp., 826 A.2d 961,

967 (R.I. 2003) (quoting Picerne v. Sylvestre, 113 R.I. 598, 600, 324 A.2d 617, 618 (1974)). For

example, when a property owner did not receive notice of a tax sale because its recently recorded

interest was not uncovered by a title search, but it did receive notice of the foreclosure petition

and failed to respond, we held that it was barred by §§ 44-9-30 and 44-9-31 from seeking to

vacate the foreclosure decree on the basis of defects at the tax sale stage. Kildeer Realty, 826

A.2d at 963, 966-67. In particular, we concluded that

               “the explicit language of [§§ 44-9-30 and 44-9-31 is] controlling in
               this case; and any subsequent claims by [the owner] were forever
               barred. Any previous defects in the notice procedure of the tax
               sale were negated by [the owner’s] subsequent failure to answer or
               appear upon notice of the petition to foreclose its rights of
               redemption. We deem [the owner’s] failure to answer on or before
               the return day to be fatal to its appeal.” Kildeer Realty, 826 A.2d at
               966-67.

Our case law has consistently prevented those who previously held an interest in property sold at

a tax sale from attacking a final decree of foreclosure when they have been properly noticed of

the foreclosure proceedings but have failed to take action prior to the return day to protect their

redemption rights. See Medeiros v. Bankers Trust Co., 38 A.3d 1112, 1113-14, 1119 (R.I. 2012)

(holding that, when a property owner who had received notice of the tax sale and foreclosure

petition failed to answer the foreclosure petition, he was barred from subsequently claiming an

interest in the property); ABAR Associates, 870 A.2d at 991, 992, 996, 997 (concluding that the

holder of an unrecorded interest who was not entitled to receive notice of the tax sale or



                                               -9-
foreclosure petition could not intervene in a subsequent challenge to the final decree barring his

right to redeem).

       The plaintiffs urge us to apply our holding in Sycamore Properties, LLC v. Tabriz Realty,

LLC, 870 A.2d 424 (R.I. 2005), to the issues at bar. There we held that, under an earlier version

of § 44-9-24, when a property owner who did not receive notice of the tax sale but did receive

notice of the foreclosure petition (through an agent) failed to answer the foreclosure petition, he

was not barred from bringing a separate action to assert his rights to the property. Sycamore

Properties, LLC, 870 A.2d at 425, 428. At that time, § 44-9-24 permitted the Superior Court to

vacate a foreclosure decree when there was an “inadequacy of notice amounting to a denial of

due process.” Sycamore Properties, LLC, 870 A.2d at 427 (quoting § 44-9-24). We noted that

the phrase “inadequacy of notice” was “susceptible to three interpretations: inadequacy of notice

of the tax sale; inadequate notice of the foreclosure petition; or both.” Id. at 428. We observed

that “§ 44-9-24 operates as a ‘safety valve’ for taxpayers who have lost their right of redemption

because of an invalid tax sale, notwithstanding noncompliance with § 44-9-31,” and we

concluded that the property owner was not barred from challenging the final decree of

foreclosure on the grounds that notice of the initial tax sale was inadequate. Sycamore Properties,

LLC, 870 A.2d at 426, 428. However, as Amy Realty correctly points out, § 44-9-24 has since

been amended, and the operative phrase—“inadequacy of notice amounting to a denial of due

process”—now reads, “inadequacy of notice of the petition amounting to a denial of due

process.” See § 44-9-24, as amended by P.L. 2006, ch. 537, § 4 (emphasis added). Amy Realty

argues that, by adding the term “petition” to the statute, the General Assembly restricted notice

challenges to only those situations in which an interest holder did not receive notice of the

foreclosure petition itself, thereby delimiting this Court’s broader interpretation in Sycamore.


                                               - 10 -
       Although the General Assembly’s post-Sycamore amendments may have significantly

narrowed the notice-based “safety valve” of § 44-9-24, the statute retains a second avenue

through which an interested party may attack a tax sale following a final decree of foreclosure.

An action to vacate may also be instituted “for the invalidity of a tax sale because the taxes for

which the property was sold had been paid.” Section 44-9-24. Here, Amy Realty did not dispute

that Valdez was current on her water bill for Lot 486, the property purportedly sold at the tax

sale. The hearing justice concluded, as one basis for his decision, that taxes were not due and

owing on the property sold at the tax auction (Lot 486), and thus he permitted plaintiffs to

challenge the tax sale’s validity under § 44-9-24 notwithstanding the provisions of §§ 44-9-30

and 44-9-31.

       Amy Realty maintains that the corrective deed changing the lot number from 486 to 456

obviates this deficiency because it relates back to the date of the tax sale, such that the law deems

Lot 456 to have been the property sold at the tax sale. Thus, Amy Realty’s title to Lot 456

hinges on the validity of the corrective deed purporting to alter the lot number of the property

auctioned at the tax sale. Amy Realty seeks to minimize the error as a “typo,” perhaps similar to

a misspelling in the grantee’s name, a slight mistake in a deed’s expression of metes and bounds,

or any other clerical error that may be rectified simply by obtaining a corrective deed. However,

we are of the opinion that to describe this discrepancy in lot numbers as a mere “typo” grossly

mischaracterizes the nature and import of the error; not only did this mistake cause the PWSB to

notice incorrect parties, but it also caused the wrong lot to be sold at auction.

       It does not appear that we have previously been called upon to determine which types of

errors may be rectified through a corrective tax sale deed, but the weight of authority suggests

that corrective deeds may not be used to fix such fundamental errors as selling the incorrect lot at


                                                - 11 -
a tax sale. We find the Texas Supreme Court’s well-reasoned opinion in Myrad Properties, Inc.

v. LaSalle Bank National Association, 300 S.W.3d 746 (Tex. 2009), to be instructive on this

point. There, a trustee for the beneficiaries of a deed of trust brought an action to foreclose on

two apartment complexes owned by the borrower. Id. at 748. The trustee, intending to purchase

both properties, made the sole bid at the foreclosure sale. Id. at 748-49. However, because of an

apparent mistake at the sale, only one of the two properties actually was sold and the resulting

deed conveyed only that single property. Id. at 749. Upon realizing the mistake, the trustee

obtained a “correction deed” purporting to convey both properties. Id. The Texas Supreme Court

held that a corrective deed could not be used to correct such an error, noting that, while it “ha[s]

long allowed agreeable parties to use correction deeds in limited circumstances,” nonetheless,

“the proper use of a correction deed is narrow in scope.” Id. at 750. Specifically, the court

explained that, although corrective deeds may be appropriate to rectify inaccuracies in the

expression of metes and bounds of a single property or insufficient descriptions indicating a

grantor’s capacity, “using a correction deed to convey an additional, separate parcel of land is

beyond the appropriate scope of a correction deed.” Id. The court reasoned that, to maintain the

integrity of the real property system, corrective deeds are appropriate only under a limited set of

circumstances:

                         “Preserving the narrow circumstances for acceptable use of
                 a correction deed is important because a proper correction deed
                 may relate back to the date of the deed it corrects. * * * To allow
                 correction deeds to convey additional, separate properties not
                 described in the original deed would introduce unwarranted and
                 unnecessary confusion, distrust, and expense into the Texas real
                 property records system. For example, it could require those who
                 must rely on such records to look beyond the deed and research the
                 circumstances of ownership to make sure that no conveyance
                 mistake such as that before us in this case was made, undermining
                 the entire purpose of record notice.” Id. at 750-51.


                                               - 12 -
Thus, the court held the corrective deed purporting to convey both lots when only one was sold

at the foreclosure sale to be void. Id. at 751.

        Other persuasive authority also supports the conclusion that a corrective deed may not be

used to correct an error as fundamental as conveying the wrong lot. For example, Corpus Juris

Secundum recognizes the validity of corrective deeds when used to rectify minor irregularities,

but cautions that corrective deeds may not be employed when doing so would prejudice the

rights of third parties:

                        “Where there is no fraud and the rights of third persons
                have not intervened, and equity could have reformed the deed, it
                may be amended by a subsequent instrument so as to effectuate the
                intention of the parties. This rule applies to a mistake in the
                description of the property, or to omission of conditions by mutual
                mistake, or to a deed executed and antedated to replace a destroyed
                instrument, even though done without the grantee’s knowledge.

                           “* * *

                “Ordinarily, a correction deed relates back to the date of the
                document that it purports to express more accurately, as long as no
                new rights are thereby affected. However, as against third persons,
                an alleged defective deed can be cured only by a bill in equity, and
                not by a confirmation assuming to relate back to the original deed.”
                26A C.J.S. Deeds § 40 at 66-67, 68 (2011).

        Here, the mistake at the tax auction and in the resulting deed was far more fundamental

than a simple misspelling of a party’s name or a slightly incorrect property description: the initial

tax deed here purported to convey an entirely different property than the property for which a

water bill was due and owing. In the original deed, the property conveyed was described only as

“Plat 5, Lot 486,” and the parties whose interests were being transferred included Raquel Valdez

and Bank of America, as well as Verissimo DePina. 9 The weight of authority indicates that a



9
  It is true that the deed stated that the PWSB did “assess upon Verissimo Depina as a portion of
said water charges and assessments upon Plat 5, Lot 486, being property located at 18 Perry
                                                  - 13 -
corrective deed is insufficient to correct an error of this magnitude. We agree with the hearing

justice that the original tax deed purported to convey Lot 486, and that the corrective deed,

relating to an entirely different parcel of land, Lot 456, was null and void because it was not

recorded within sixty days of the tax sale as required by § 44-9-11.

       Additionally, given the policies underlying the tax sale statute, we find Amy Realty’s

argument that the corrective deed cured all deficiencies to be untenable under the facts of this

case. As we have previously noted:

                       “Historically, * * * our law has strongly disfavored
               forfeitures of real property.
                       “* * *
                       “Legislatures and courts have acted to ameliorate the
               severity of tax forfeitures. Although tax-sale statutes furnish a
               strong arm with which to enforce the government’s right to its
               revenues, the statutes also protect the right of property owners to
               their real estate. * * * Because the right of redemption is a valuable
               property right, * * * and the potential loss to the owner is grave,
               the courts have as a matter of general policy interpreted tax statutes
               liberally in favor of redemption.” Albertson, 447 A.2d at 388.

We also observe that § 44-9-24 looks to whether the property sold at the “tax sale” owed any

taxes, rather than whether the property ultimately foreclosed upon owed taxes. (Emphasis

added.) Thus by the statute’s express terms, it is immaterial whether Amy Realty foreclosed on a

property with an outstanding water bill, because the property it actually purchased at the tax sale

was current on its bill; and, as we have discussed supra, the corrective deed obtained in this case

was null and void.

       Finally, Amy Realty argues that the errors in the tax sale notices listing the property as

Lot 486 rather than Lot 456 were cured by § 44-9-35 because they were “neither substantial nor

misleading” and could have been overcome by plaintiffs had they exercised ordinary diligence.


Street, Central Falls.” This language appears, however, in a recital or “whereas” clause of the
deed and not in the operative clause that purports to actually convey the property.
                                               - 14 -
Essentially, Amy Realty asserts that because the tax sale notices listed DePina as the record

owner of the property to be sold and DePina owned only one property in Central Falls, if

plaintiffs had thoroughly investigated the matter, they would have surmised that the PWSB

intended to sell Lot 456, DePina’s only Central Falls property, rather than Lot 486, which was

the property actually listed on the tax sale notice. Thus, Amy Realty argues, § 44-9-35 applies to

resolve the discrepancy. In support of this argument, Amy Realty cites to Murray v. Schillace,

658 A.2d 512, 513, 514 (R.I. 1995), in which a mortgagee sought to vacate a final decree of

foreclosure because tax sale notices (which were sent to the proper parties) misspelled the

owner’s name as “Marc Shillace” when it should have been spelled “Marc Schillace.” There, we

concluded that the misspelling was “neither substantial nor misleading” under § 44-9-35,

reasoning that the mistake “could have been overcome with ordinary diligence.” Murray, 658

A.2d at 514. In particular we cautioned that, “when a bank receives a certified letter legally

describing a piece of property and when, in addition, twelve out of thirteen letters of the

mortgagor’s name are correct, notice should not be disregarded when foreclosure on the piece of

property is at stake.” Id. In contrast, here the error with the lot number caused incorrect parties

to be noticed of the tax sale, and thus plaintiffs never received any type of notice that would

prompt them to conduct further investigations. We conclude that, under the circumstances

presented here, the error was both substantial and misleading vis-à-vis plaintiffs and, therefore,

§ 44-9-35 did not prevent the court from vacating the final foreclosure decree.

       For the foregoing reasons, we are of the opinion that the plaintiffs were entitled to avail

themselves of the “safety valve” of § 44-9-24. See Sycamore, 870 A.2d at 426. The corrective

deed obtained in this case did not resolve the fundamental flaw present in the tax sale—namely,

that a property on which no taxes were due was auctioned. Additionally, because the error


                                              - 15 -
present here was both substantial and misleading, Amy Realty may not invoke § 44-9-35 to

sanitize this flawed tax sale and foreclosure proceeding. The collector’s deed conveyed title only

to Lot 486, and it is undisputed that Lot 486 owed nothing to the PWSB. We therefore conclude

that, pursuant to § 44-9-24, the final foreclosure decree may be vacated “for the invalidity of the

tax sale because the taxes for which the property was sold had been paid * * *.”

                                                IV

                                           Conclusion

       For the reasons set forth in this opinion, we affirm the judgment of the Superior Court.

The record may be returned to the Superior Court.




                                              - 16 -
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        Mortgage Electronic Registration Systems, Inc. et al. v. Verissimo
                      DePina et al.

CASE NO:              No. 2011-324-Appeal.
                      (PC 10-2528)

COURT:                Supreme Court

DATE OPINION FILED: April 12, 2013

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Chief Justice Paul A. Suttell

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Bennett R. Gallo

ATTORNEYS ON APPEAL:

                      For Plaintiffs: Robert K. Taylor, Esq.

                      For Defendant Amy Realty: Patrick T. Conley, Esq.